Citation Nr: 0505198	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-32 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.  


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel




INTRODUCTION

The veteran was a World War II veteran who served with the 
Recognized Guerrillas from February 1945 to March 1946.  The 
appellant in this case is the surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  


FINDINGS OF FACT

No competent evidence of record supports that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause the 
veteran's death or that a service-connected disability singly 
or with some other condition was the immediate or underlying 
cause of death, or was otherwise etiologically related.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1110, 1112, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

In this case, the Board finds that VA provided the appellant 
with the necessary information on two occasions.  For 
example, in a May 2003 letter, the RO notified the appellant 
of the information and evidence needed to substantiate a 
claim of service connection for the cause of the veteran's 
death.  Again, in a November 2003 letter, the RO notified the 
appellant of the information and evidence needed to 
substantiate a claim of service connection for the cause of 
the veteran's death.  The RO specified what evidence had been 
gathered to date and what records were outstanding.  In May 
2003, the RO informed the appellant that VA would help her 
obtain additional records if she would give them enough 
information to assist her.  The RO, however, notified the 
appellant that it was her responsibility to make sure that 
pertinent records were submitted to VA.  The May 2003 and 
November 2003 letters informed the appellant of the specific 
evidence that she was expected to submit to support of her 
service connection claim.  She also was informed, in essence, 
to submit any additional evidence that she had, which would 
support her claim.  The appellant, however, did not provide 
any additional evidence in support of her claim.  The 
Statement of the Case dated in September 2003 specifically 
included the applicable provisions of the VCAA.  

The first VCAA letter provided to the appellant was sent 
prior to the initial rating decision denying her claim.  The 
initial rating decision was issued in June 2003.  The VCAA 
notification letter was sent to the appellant in May 2003.  
Thus, the timing of VA's notification actions complies with 
the express requirements of the law as interpreted by the 
Court in Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In 
general, the RO advised the appellant to submit any 
information or evidence pertaining to her claim of service 
connection for cause of the veteran's death.  Thus, there is 
no defect, therefore, with respect to the VCAA notice 
requirements in this case.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file.  The appellant has not identified any pertinent medical 
evidence pertaining to her claim.  It was noted in May 2003 
that the veteran was treated on one occasion for chest pain 
and for being tired in March 1986.  This treatment report 
would not be pertinent to her claim of service connection for 
the cause of the veteran's death.  In this regard, the record 
shows that the veteran's cause of death was due to kidney 
disease.  It was noted on VA Form 21-4142 that the veteran 
never went to the doctors because of a lack of funds.  
Moreover, there is no basis to request a medical opinion in 
this case because the condition that caused the veteran's 
death was diagnosed many years after service, there are no 
medical records during service of any nephrolithiasis or 
nephrosis, and no evidence of record otherwise to 
substantiate service connection for the cause of the 
veteran's death.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant under the VCAA have been fulfilled.  



Analysis

Law and Regulations:  To establish service connection for the 
cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2004).  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Where a veteran served ninety days or more during a period of 
war and certain chronic disabilities, including nephritis, 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2004). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

At the outset, the Board emphasizes that service connection 
was not in effect for any disability during the veteran's 
lifetime.  An analysis with respect to whether a service-
connected disease caused or contributed to the veteran's 
death, therefore, is not warranted.

The death certificate of record reveals that the veteran died 
in April 1987 due to nephrolithiasis and nephrosis at the 
appellant's residence.  The veteran's service records consist 
of an Affidavit for Philippine Army Personnel (processing 
affidavit) dated in March 1946, which is silent for any 
indication of diseases or disabilities incurred during his 
period of service.  Likewise, there is no diagnosis of 
nephrolithiasis and nephrosis within the one-year presumptive 
period so as to warrant service connection on a presumptive 
basis.  38 C.F.R. §§ 3.307, 3.309.  In fact, there is no 
competent evidence of record of a diagnosis of these 
disorders prior to the death certificate.  

The appellant has not provided any medical evidence to 
support her assertion that the veteran's cause of death is 
related to service.  As a lay person, she is not competent to 
comment on the etiology of a disease.  If the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet.App. 91 (1993).

In the absence of medical evidence showing that the veteran's 
death was due to disability incurred in or aggravated by 
service, the Board must find that the preponderance of the 
evidence is against the claim; the benefit-of-the doubt 
doctrine 


is inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for cause of the veteran's death is 
denied.  



	                        
____________________________________________
	K. OSBORNE 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


